Citation Nr: 1722088	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability (claimed as left shoulder and arm pain), and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 through July 1970.  He also had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In order to establish jurisdiction over the issue of entitlement to service connection for a left shoulder disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The Veteran appeared at a videoconference hearing with the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript is of record.


FINDINGS OF FACT

1. In an August 2003 rating decision, service connection for a left shoulder disability was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

2. Evidence received since the August 2003 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a left shoulder disability.

3. The weight of the evidence is against a finding that the Veteran has a left shoulder disability etiologically related to service.



CONCLUSIONS OF LAW

1. The August 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).

2. Evidence received since the August 2003 rating decision is new and material to the issue of service connection for a left shoulder disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for service connection for a left shoulder injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309) were initially provided to the Veteran in the 2012 Statement of the Case and were again provided in the 2015 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing  as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Board notes that additional evidence was submitted after the February 2015 supplemental statement of the case.  However, the Veteran waived Agency of Original Jurisdiction review during his November 2016 Board hearing and submitted a written waiver in December 2016.  Therefore, the Board can proceed with the adjudication of the appeal.  38 C.F.R. §§ 19.31, 19.37, 20.1034.

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim for a left shoulder disability.  See Jackson v. Principi, supra.  One piece of evidence submitted subsequent to the August 2003 rating decision is a positive nexus statement provided by the Veteran's primary care physician, Dr. C.  As the statement relates to an unestablished fact, namely identifying a possible nexus between the Veteran's active duty service and his left shoulder disability, the criteria for reopening the Veteran's claim have been met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).  The RO also reopened the claim and considered it on the merits, as the Board will do now.

Service treatment records show the Veteran did not report having any shoulder problems on his entrance examination.  He began reporting pain in his left shoulder in April 1970 and in May 1970 was given a provisional diagnosis of tendonitis.  He received treatment for two weeks in May 1970, and the treatment record noted he completed treatment with reduced pain and good range of motion.  In June 1970 he again complained of left shoulder pain and was diagnosed with left shoulder bursitis.  He reported having a painful or "trick" shoulder on his June 1970 separation examination and it was noted that he had an ortho appointment later in June.  Another separation examination from June 1970 noted the Veteran received maximum benefit with decreased pain and good range of motion of his left shoulder.  The Veteran did not report having a painful or "trick" shoulder in his reports of medical history from September 1975 and October 1979.

The next report of treatment for a left shoulder disability is a note from a private physician diagnosing the Veteran with acute bursitis bilaterally in August 1984.  There is no medical evidence indicating the Veteran sought treatment for his left shoulder prior to August 1984.

The Veteran was not diagnosed with degenerative joint disease of the left shoulder until May 2013.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus the presumptive service connection provisions for chronic disabilities are not applicable.

The Veteran was afforded a VA examination in April 2011.  The examiner opined it was less likely than not that the Veteran's shoulder disability was related to service because the lack of treatment for a left shoulder injury between 1970 and 1983 made the in-service injury seem acute and episodic.  Further, x-rays showed prominent spur formation related to a.c. joint arthopathy and preservation of the glenohumeral joint and acromiohumeral distance.  She noted, "if an injury from 1970 was still causing left shoulder pain, I would expect more extensive findings."

A letter dated November 2016 from a private physician, Dr. C., stated the Veteran's shoulder pain "certainly appears" to originate from his in-service injury.  Further, Dr. C. noted the Veteran's disability "clearly seems to be" connected to service.  However there is no supporting rationale.  The language the physician used in his opinion ("appears" and "seems to be"), without other supporting clinical data or rationale, is generally too speculative to establish a causal relationship.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999).  The Board finds the nexus statement provided by Dr. C. lacks probative value because the speculative opinion is not supported by other clinical data.  

There is no continuity of symptoms following service.  The record does not indicate the Veteran reported left shoulder pain until August 1984, and he affirmatively denied having a painful or "trick" shoulder in his reports of medical history from September 1975 and October 1979.  In fact, his private treatment records show he sought treatment for RIGHT shoulder pain in 1975, and it is reasonable to expect that if his LEFT shoulder were still bothering him at that time, he would have complained of that as well.  The fact that he did not supports the VA examiner's opinion that the in-service injury was acute.  Furthermore, those same private treatment records show complaints of other orthopedic disabilities between 1977 and 1984 (wrist, back, finger, neck), with no complaint of the left shoulder until 1984.  Again, the Veteran was receiving medical care, and for orthopedic complaints, so the fact that he raised no complaints concerning the left shoulder refutes any allegations he has now that he had continuous symptoms after service.  

Thus, service connection for a left shoulder disability is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.

Entitlement to service connection for a left shoulder disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


